Pee Curiam.
Defendant was charged with first-degree murder.1 Following a jury trial the defendant was convicted of manslaughter.2 On appeal defendant contends that the court erred in allowing the jury to consider first- and second-degree murder3 as possible verdicts.
An examination of the record discloses questions of fact for jury consideration which could have supported a verdict of guilty of murder in the first,, or second degree.
Affirmed.

 CL 1948, § 750.316 (Stat Ann 1954 Rev § 28.548),


 CL 1948, § 750.321 (Stat Ann 1954 Rev § 28.553).


 CL 1948, § 750.317 (Stat Ann 1954 Rev § 28.549).